Title: Enclosure: Power of Attorney from Philip Mazzei to Thomas Jefferson, 4 February 1811
From: Mazzei, Philip
To: Jefferson, Thomas


            
              
                Sigr Tommaso Jefferson,
              
               Vi costituisco colla presente mio Procuratore, e mandatario ad oggetto, che in mio nome e vece, e per mio interesse procediate a vendere la casa e appezzamenti di terra, che io possiedo in proprietà in Richmond a chi più vi sembrerà e piacerà, per quel prezzo e condizioni che vorrete stabilire, ed all’oggetto che ritiriate detto prezzo, e possiate in nome di me costituente qualunque atto autentico o privato che occorrer possa, con far ricevuta e discarico al compratore, e generalmente facciate ed operiate intorno al mio patrimonio in America tutto quello che crederete opportuno per il mio interesse, dandovi a questo effetto ogni più generale ed ampio mandato che occorrer possa, promettendo di aver per accettato e confermato tutto quello che farete per mio interesse ed in mio nome.
              Pisa,
                4 Febbraio, 1811.
              Filippo
                  Mazzei
            
            
              Qo alla Mairie di Pisa y Legalizzasione della firma di sudo Sige Filippo Mazzei—Questo di 4 Febbraio 1811.
              
                
                  
 Il Maire
                
                
                  Ruschi
                
              
            
            
           
            Editors’ Translation
            
              
                
                  Mr. Thomas Jefferson,
                
                I hereby appoint you my attorney-in-fact and agent according to the subject matter of this contract, in my name and stead to sell the house and lands owned by me in Richmond, to such person as you deem proper, for such price and on such terms and conditions as you deem fit. I authorize you to collect said price, and in my name to execute whatever notarized deed or private contract may be necessary to effect such conveyance, and to issue a receipt and invoice to the buyer. I grant you authority to perform all acts to be done in and about my patrimony in America as you deem proper, and promise to accept and confirm all said acts performed in my name and interest.
                Pisa,
                  4 February 1811.
                
                  Philip
                  Mazzei
              
              
                To wit at the Townhall of Pisa there authenticated the signature of Mr. Philip Mazzei—this day 4 February 1811.
                
                  
                    
 The Mayor
                  
                  
                    Ruschi 
                  
                
              
            
           